 1   BENJAMIN B. CHILDS, ESQ.
     Nevada Bar No. 3946
 2   318 S. Maryland Parkway
     Las Vegas, Nevada 89101
 3   Telephone : (702) 251 0000
     Facsimile :   (702) 384 1119
 4   Email :       ben@benchilds.com
     Attorney for MDM CONSULTANTS, INC
 5
                             UNITED STATES DISTRICT COURT
 6                              DISTRICT OF NEVADA
 7
     INVEST VEGAS, LLC                                             } Case # 2:15-cv-00644-JCM-VCF
 8
                Plaintiff                                          }
 9   vs
                                                                   }
10   21ST MORTGAGE CORPORATION; CAL-WESTERN
     RECONVEYANCE CORPORATION; NATIONAL                            }
11   CITY MORTGAGE, A DIVISION OF NATIONAL
     CITY BANK OF INDIANA; COMMERCIAL LAND                         }
12   TITLE INSURANCE COMPANY; ONTARIO                                      STIPULATION TO
     CONDOMINIUM RENTAL SERVICES, INC;                             }       MOVE HEARING DATE
13   BERMUDA CONDOMINIUM RENTAL SERVICES
     INC; TICOR TITLE OF NEVADA, INC; HARLEE S                     }
14   CARTER; LANA CARTER; CARREN C. BOUTON;
     DOES I through X, Inclusive; ROE BUSINESS                     }
15   ENTITIES I through X, inclusive
                                                                   }
16          Defendants
     _________________________________
17
18          On July 22 MDM CONSULTANTS, INC filed a Motion to be added as a Plaintiff in this
19   case, and for other relief [DE 43]. The Court set a hearing for August 28, 2019. Due to a conflict
20   in scheduling by Movant’s attorney, the attorneys for MDM CONSULTANTS, INC and 21ST
21   MORTGAGE CORPORATION have stipulated to reschedule the hearing to an alternative date in the

22   near future. Both counsel plan to attend the hearing. Counsel are available the afternoons of the
23   week of September 3, and the afternoons of September 9, 10, 11 and 13th. No opposition has been
24   filed to the Motion and It’s not anticipated that any other counsel or party will be attending the
25   hearing.
26
     /s/ Michael R.Brooks                                  /s/ Benjamin B. Childs
27   MICHAEL R BROOKS                                      BENJAMIN B. CHILDS
28   Nevada Bar # 7287                                     Nevada Bar # 3946
     Attorney for 21ST MORTGAGE CORPORATION                Attorney for MDM CONSULTANTS, INC
     IT IS HEREBY ORDERED that the hearing scheduled for
     August 28, 2019, is VACATED, and RESCHEDULED to
     3:30 PM, September 3, 2019, in Courtroom 3D.
                                                                                    8-20-2019
